



Exhibit 10.46
EXECUTION COPY


FIFTH AMENDMENT TO LOAN AGREEMENT


This Fifth Amendment to Loan Agreement (this “Amendment”) is made as of December
15, 2017, by and among AMERICAN TOWER CORPORATION, as Borrower (the “Company”),
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent (the “Administrative
Agent”), and the financial institutions whose names appear as lenders on the
signature page hereof.
    
WHEREAS, the Company and the Administrative Agent are party to that certain
Amended and Restated Loan Agreement, dated as of September 19, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”) among the Company, the Administrative Agent and the
Lenders from time to time party thereto.


WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 12.12 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:


1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.


2.AMENDMENTS.


(a)The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:


“Maturity Date” shall mean January 31, 2023, or such earlier date as payment of
the Loans shall be due (whether by acceleration, reduction of the Commitments to
zero or otherwise).
(b)Article 9 is amended by adding to the end thereof a new Section 9.9 to read
as follows:


Section 9.9.    Lender ERISA Matters.  Each Lender represents and warrants as of
the date hereof to the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Borrower, that such Lender is not and will not be (i) an employee
benefit plan subject to Title I of ERISA, (ii) a plan or account subject to
Section 4975 of the Internal Revenue Code; (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code that is using “plan assets” of any such plans or accounts to fund
or hold Loans or perform its obligations under this Agreement; or (iv) a
“governmental plan” within the meaning of ERISA.




--------------------------------------------------------------------------------





3.LETTER OF CREDIT COMMITMENTS. The L/C Commitments shall remain as set forth in
the Fourth Amendment to the Loan Agreement dated as of November 30, 2016;
provided that Royal Bank of Canada and Morgan Stanley Bank, N.A. shall have no
obligation to issue Commercial Letters of Credit.


4.WAIVER; ASSIGNMENT. (a) The requirements of Sections 12.4 and 12.12(c) of the
Loan Agreement are hereby waived to the extent that such Sections require prior
notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Revolving Loan
Commitment as set forth in this Amendment. Accordingly, after giving effect to
this Amendment, only those Lenders listed on Schedule A to this Amendment shall
have any Revolving Loan Commitment or be considered Lenders under the Loan
Agreement, in such amounts as set forth on Schedule A. The execution of this
Amendment is evidence of the consent of the Company, the Swingline Lender, the
Issuing Banks and the Administrative Agent to assignment of the Assignor’s
Revolving Loan Commitments to the Assignees, as required pursuant to Section
12.4(b)(iii) of the Loan Agreement.


(b)    Each Lender whose Revolving Loan Commitment is reduced or terminated by
giving effect to this Amendment (each, an “Assignor”) hereby irrevocably sells
and assigns, at par, to each Lender whose Revolving Loan Commitment is increased
(or created) by giving effect to this Amendment (each, an “Assignee”), and each
Assignee hereby irrevocably purchases and assumes from each Assignor, subject to
and in accordance with this Amendment and the Loan Agreement, as of the
Amendment Effective Date (as defined below), the Assigned Interests (as defined
below). Such sales and assignments and purchases and assumptions shall be made
on the terms set forth in Exhibit F to the Loan Agreement and shall comply with
Section 12.4(b) of the Loan Agreement, notwithstanding any failure of such
sales, assignments, purchases and assumptions to comply with (x) the minimum
assignment requirement in Section 12.4(b)(i) of the Loan Agreement, (y) the
requirement to pay the processing and recordation fees referenced in Section
12.4(b)(iv) of the Loan Agreement or (z) any requirement to execute and deliver
an Assignment and Assumption in respect thereof. Without limiting the generality
of the foregoing, each Assignee hereby makes the representations, warranties and
agreements required to be made under Section 1 of Annex 1 to Exhibit F to the
Loan Agreement by an Assignee, with respect to the Assigned Interests being
assigned or assumed by such Assignee hereunder. Each sale and assignment
hereunder is without recourse to any Assignor and, except as expressly provided
in Section 1 of Annex 1 to Exhibit F to the Loan Agreement, without
representation or warranty by any Assignor.


(c)    “Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Loan Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of the respective Assignors (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or




--------------------------------------------------------------------------------





instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above.
(d)    On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) to the extent any Loans or funded L/C Obligations are
outstanding on such date, each Assignee purchasing and assuming Assigned
Interests pursuant to paragraph (b) above shall pay the purchase price for such
Assigned Interests (equal to the principal amount of such outstanding Loans and
funded L/C Obligations with respect to such Assigned Interest) by wire transfer
of immediately available funds to the Administrative Agent not later than 12:00
Noon (New York City time), (y) the Company shall pay all accrued and unpaid
interest and fees and other amounts accrued to but excluding the Amendment
Effective Date for the account of each Assignor in respect of such Assignor’s
Assigned Interests (including such amount, if any, as would be payable pursuant
to Section 2.9 of the Loan Agreement if the outstanding Loans of such Assignor
were prepaid in their entirety on the date of consummation of the assignment of
the Assigned Interests) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time) and (z) the
Administrative Agent shall pay to each of the Assignors, out of the amounts
received by the Administrative Agent pursuant to clauses (x) and (y) above, the
purchase price for the Assigned Interests assigned by such Assignor pursuant
hereto and all unpaid interest and fees and other amounts accrued for the
account of each Assignor to but excluding the Amendment Effective Date by wire
transfer of immediately available funds to the account designated by such
Assignor to the Administrative Agent not later than 5:00 p.m. (New York City
time) on the Amendment Effective Date.
5.BRING-DOWN OF REPRESENTATIONS. The Company hereby certifies that, as of the
date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.


6.EFFECTIVENESS. This Amendment shall become effective upon (a) the
Administrative Agent receiving this Amendment duly executed by the Company and
all of the Lenders and (b) the payment in full of all fees and expenses required
to be paid in connection with this Amendment to the Administrative Agent and the
Lenders (the date such conditions are satisfied is the “Amendment Effective
Date”).


7.NO OTHER AMENDMENTS. Except as provided herein, each of the other provisions
of the Loan Agreement shall remain in full force and effect and are hereby
ratified and confirmed. For the avoidance of doubt, the amendment of the
definition of “Maturity Date” set forth herein shall not limit the option of the
Company to




--------------------------------------------------------------------------------





renew the Revolving Loan Commitments as provided in Section 2.18 of the Loan
Agreement.


8.COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.


9.GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.


10.MISCELLANEOUS.


(a)    On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


(c)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.


COMPANY:
 
AMERICAN TOWER CORPORATION
 
 
By:
/s/ Thomas A. Bartlett
 
 
Name:
Thomas A. Bartlett
 
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer







[Signature Page to Fifth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





LENDERS
 
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent
 
 
By:
/s/ Wallace Wong
 
 
Name:
Wallace Wong
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Wallace Wong
 
 
Name:
Wallace Wong
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Laura L. Olson
 
 
Name:
Laura L. Olson
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Barclays Bank PLC, as a Lender
 
 
By:
/s/ Ritam Bhalla
 
 
Name:
Ritam Bhalla
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
CITIBANK, N.A., as a Lender
 
 
By:
/s/ Susan Olsen
 
 
Name:
Susan Olsen
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
JPMorgan Chase Bank, N.A., as a Lender
 
 
By:
/s/ Peter Thauer
 
 
Name:
Peter Thauer
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
MIZUHO BANK, LTD., as a Lender
 
 
By:
/s/ Daniel Guevara
 
 
Name:
Daniel Guevara
 
 
Title:
Authorized Signatory



[Signature Page to Fifth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender
 
 
By:
/s/ Ola Anderssen
 
 
Name:
Ola Anderssen
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Alexander Oliver
 
 
Name:
Alexander Oliver
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Brian Crowley
 
 
Name:
Brian Crowley
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Cara Younger
 
 
Name:
Cara Younger
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Banco Santander, S.A., New York Branch as a
 
 
Lender
 
 
By:
/s/ Rita Walz-Cuccioli
 
 
Name:
Rita Walz-Cuccioli
 
 
Title:
Executive Director
 
 
 
Banco Santander, S.A., New York Branch
 
 
 
 
 
 
By:
/s/ Terence Corcoran
 
 
Name:
Terence Corcoran
 
 
Title:
Senior Vice President
 
 
 
Banco Santander, S.A., New York Branch



[Signature Page to Fifth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
 
 
 
 
The Bank of Nova Scotia, as a Lender
 
 
By:
/s/ Laura Gimena
 
 
Name:
Laura Gimena
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Societe Generale, as a Lender
 
 
By:
/s/ Shelley Yu
 
 
Name:
Shelley Yu
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corporation, as a Lender
 
 
By:
/s/ James D. Weinstein
 
 
Name:
James D. Weinstein
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Eric Oberfield
 
 
Name:
Eric Oberfield
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Commerzbank AG New York, as a Lender
 
 
By:
/s/ Barbara Stacks
 
 
Name:
Barbara Stacks
 
 
Title:
Director
 
 
 
 
 
 
By:
/s/ Jonas Ryan
 
 
Name:
Jonas Ryan
 
 
Title:
Associate
 
 
 
 



[Signature Page to Fifth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
 
 
 
 
HSBC Bank USA N.A., as a Lender
 
 
By:
/s/ Robert Devir
 
 
Name:
Robert Devir
 
 
Title:
Managing Director
 
 
 
 
 
 
Agreed, and executed solely in its capacity as Assignor under Section 4 of the
foregoing Amendment:
 
 
 
 
 
Santander Bank, N.A., as an Assignor
 
 
By:
/s/ Andres Barbosa
 
 
Name:
Andres Barbosa
 
 
Title:
Executive Director
 
 
 
 





[Signature Page to Fifth Amendment to Loan Agreement]



--------------------------------------------------------------------------------






SCHEDULE A
REVOLVING LOAN COMMITMENT AMOUNTS
Entity
Revolving Loan Commitment
The Toronto-Dominion Bank, New York Branch
$145,000,000
Bank of America, N.A.
$145,000,000
Barclays Bank PLC
$145,000,000
Citibank, N.A.
$145,000,000
JPMorgan Chase Bank, N.A.
$145,000,000
Mizuho Bank, Ltd.
$145,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$87,000,000
Morgan Stanley Bank, N.A.
$58,000,000
Royal Bank of Canada
$145,000,000
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$115,000,000
Banco Santander, S.A., New York Branch
$115,000,000
The Bank of Nova Scotia
$115,000,000
Societe Generale
$115,000,000
Sumitomo Mitsui Banking Corporation
$115,000,000
Goldman Sachs Bank USA
$95,000,000
Fifth Third Bank
$85,000,000
Commerzbank AG, New York Branch
$60,000,000
HSBC Bank USA, National Association
$25,000,000
 
 
Total
$2,000,000,000





